Exhibit 10.1
Certain confidential information (indicated by [***]) has been omitted from this
exhibit because it is both (i) not material and (ii) would likely cause
competitive harm if publicly disclosed.


a2018greendotlogov1a02.jpg [a2018greendotlogov1a02.jpg]
March 24, 2020
By Electronic Mail
Mr. Dan Henry
Dear Dan:
This letter agreement (this “Employment Agreement”) sets forth the terms of your
employment with Green Dot Corporation (the “Company” or “us”) as the Company’s
President and Chief Executive Officer (“CEO” or “you”). Your service with the
Company will be subject to the terms and conditions of this Employment Agreement
and shall be effective as of March 25, 2020 (the “Effective Date”), and shall
end on the fifth anniversary of the Effective Date, subject to the provisions of
Section 8 below.
1.Reporting; Place of Employment. Effective as of the Effective Date, you will
report to the Board of Directors of the Company (the “Board”) and will have such
duties, responsibilities and authorities as are consistent with those of a chief
executive officer of a company of similar size and nature as the Company. Your
place of employment will be the Company’s offices in Pasadena, California,
except that you may work remotely within the first sixty (60) days following the
Effective Date, subject to your relocating your primary residence to the
Pasadena area within such period.
2.    Base Salary. As of the Effective Date, your annual base salary (your “Base
Salary”) will be equal to $800,000.00 on an annualized basis, less applicable
withholdings, payable in accordance with the Company’s normal payroll practices.
Your Base Salary shall be eligible for consideration, on an annual basis, for
increase (but not decrease) by the compensation committee of the Board (the
“Compensation Committee”).
3.    Bonus Plan Participation. In addition to your Base Salary, you will be
eligible to participate in the Company’s annual Executive Officer Incentive
Bonus Plan (the “Bonus Plan”), under which your annual target bonus will be
equal to 125% of Base Salary (your “Target Bonus”), which will be based upon
your and the Company’s achievement of pre-established performance metrics and
deliverables. Depending on the Company's achievement of metrics, you can earn 0
to 200% of your Target Bonus. The performance metrics and deliverables,
performance-based payment ranges (both minimum and maximum) for you and
similarly-ranked executives, and the actual bonus amount awarded, if any, will
be determined under, and subject to all the terms, conditions and restrictions
of, the Bonus Plan, as amended from time to time, by the Board or the
Compensation Committee; except (i) your bonus under the Bonus Plan for 2020 will
be calculated based on the greater of achievement of the applicable performance
goals for such year and Target Bonus, prorated for the number of days during
2020 that you are employed as CEO under this Employment Agreement, relative to
366 days, and (ii) any annual bonus amount earned under the Bonus Plan shall be
paid at such time as annual bonuses are otherwise paid under the Bonus Plan,
which payment will in no event occur later than March 15 of the calendar year
following the year in respect of which the bonus is earned).


-1-

--------------------------------------------------------------------------------




4.    Company Equity Awards.
(a)    Inducement Awards. Subject to the approval of the Compensation Committee,
on the Effective Date you will be awarded the following “new-hire” inducement
grants (“Inducement Awards”):
(i)    Performance stock options (“PSOs”) covering 1,000,000 shares of Company
common stock and a per share exercise price equal to Fair Market Value (as such
term is defined in the Company's 2010 Equity Incentive Plan) (the “Stock Plan”).
These PSOs will be granted in three equal tranches, with each tranche becoming
vested and exercisable subject to the achievement of both a service-vesting
requirement and performance-vesting requirement, each as set forth in Appendix 1
hereto. These PSOs will otherwise be subject to the same terms and conditions as
a grant of nonqualified stock options granted under the Stock Plan, except as
otherwise provided in Section 10 below. The PSOs will expire, whether or not
vested, on the seventh (7th) anniversary of the date of grant.
(ii)    Restricted stock units covering shares of Company common stock having a
total grant date value equal to $4,000,000, of which:
(A)    seventy-five percent (75%) will vest subject to (I) the Company’s
achievement of an EPS target, to be established by the Compensation Committee,
on or prior to the first anniversary of the Effective Date (“PSUs”) and
(II) your continued employment hereunder through such date, at which time
twenty-five percent (25%) of such PSUs will become immediately vested and
settled, and the remaining seventy-five percent (75%) of such PSUs will become
immediately vested and settled in equal annual installments on each of the three
anniversaries thereafter, subject to your continued employment hereunder through
each such anniversary date (but if the applicable EPS target is not achieved,
all PSUs will immediately terminate without payment on the first anniversary of
the Effective Date; and
(B)    the remaining twenty-five percent (25%) will vest in equal annual
installments on each of the three anniversaries of the Effective Date (the
“RSUs”), subject to your continued employment hereunder through each such
anniversary date.
The PSUs and RSUs will otherwise be subject to the same terms and conditions as
a grant of restricted stock units granted under the Stock Plan, except as
otherwise provided in Section 10 below.
(iii)    Annual Equity Awards. Beginning in 2021, you will be eligible to
receive such annual equity awards, in such forms and in such amounts, as are, in
the sole discretion of the Compensation Committee (and taking into account your
total target direct compensation opportunities), competitive with those annual
equity awards received by other similarly situated chief executive officers of
companies within the Company peer group as shall be identified in the Company’s
annual proxy statement from time to time,
5.    Benefits. You will be entitled to participate in the employee benefit
plans maintained by the Company, which are subject to change, and available to
other senior executives of the Company on applicable terms and conditions of
those plans. This will include health, dental and vision coverage, plus
participation in other plans currently maintained by the Company or which may
become available to Company


-2-

--------------------------------------------------------------------------------




employees from time to time. You are also eligible to accrue four (4) weeks of
vacation per year, subject to the Company’s vacation policy. In addition, the
Company shall pay (a) all reasonable legal fees and expenses that you incur in
connection with the execution of this Employment Agreement and agreements
referenced herein and (b) reasonable costs (excluding for the avoidance of doubt
any home sale losses) of the relocation of your primary residence to the
Pasadena area, subject to receipt of appropriate documentation of same.
6.    Indemnification and Insurance. The Company will indemnify you with respect
to activities in connection with your employment hereunder under the
indemnification and insurance provision of the Company’s bylaws and the
Indemnity Agreement to be entered into by and between you and the Company,
substantially in the form of that entered into by and between the Company and
other senior executives of the Company. You will also be named as an insured on
the director and officer liability insurance policy currently maintained, or as
may be maintained from time to time, by the Company.
7.    No Other Benefits. Except as expressly provided in this Employment
Agreement, the Inducement Grant award agreements or the Company’s 2010 Equity
Incentive Plan and awards granted thereunder, or expressly required under
applicable law, you shall not be entitled to receive any other payment, benefit
or other form of compensation as a result of your employment or the termination
thereof.
8.    Term of Agreement; At-Will Employment Relationship. You and the Company
agree that you will be employed as CEO under the terms of this Employment
Agreement from the Effective Date until the fifth anniversary thereof (the
“Initial Term”), which Term shall be automatically extended for one additional
year on such anniversary and on each subsequent anniversary (the Initial Term,
and any extension thereof, as applicable, “Term”), unless either party provides
advance written notice of such intention not to renew at least thirty (30) days
prior to the applicable anniversary. terminated earlier in accordance with
Sections 9 and 10 below. Notwithstanding the foregoing, your employment with the
Company is “at-will.” This means you may resign at any time for any reason, with
or without notice (except as otherwise provided in Section 9(b)(ii) below).
Likewise, the Company may terminate your employment relationship at any time,
with or without cause or notice (except as otherwise provided in Section 9(b)(i)
below). Any change to your at-will employment relationship with the Company must
be by a specific, written agreement signed by you and the Chair of the
Compensation Committee.
9.    Termination of Employment for Cause, by You without Good Reason or Death
or Disability; Definitions.
(a)    Upon termination of your employment (i) by the Company for Cause, (ii) by
you for any reason other than Good Reason, or (iii) due to your death or
Disability (as such term is defined under Section 409A of the Code), you shall
not be entitled to payment of any then-unearned portion of the amounts provided
under Sections 2 and 3 above and the vesting of your outstanding equity awards,
including without limitation the PSOs, shall terminate and vesting shall cease.
(b)    For purposes of this Agreement and Exhibit A attached to this Employment
Agreement:
(i)    the term “Cause” means any of the following: (i) your conviction of or
plea of nolo contendere to a felony; (ii) an act by you which constitutes
material gross misconduct in the performance of your obligations and duties
hereunder; (iii) your material act of fraud against the Company or any of its
affiliates; (iv) your theft or material misappropriation of property (including,
without limitation, intellectual property) of the Company or its affiliates;
(v) material breach by you of any confidentiality agreement with, or duties of
confidentiality to, the Company or any of its affiliates that involves your
wrongful disclosure of material confidential or proprietary


-3-

--------------------------------------------------------------------------------




information (including, without limitation, trade secrets or other intellectual
property) of the Company or any of its affiliates, except that in the case of an
event described in any of clauses (ii)-(v) above, the Company may only terminate
your employment for Cause following (x) thirty (30) days advance written notice
to you of the alleged “Cause” action or failure to act, (y) a ten (10) business
day period to cure such action or inaction, to the extent the Board determines
in good faith that such act is curable and (z) the opportunity to be heard by
the Board within such thirty- or ten- day period regarding such alleged action
or failure to act;
(ii)    the term “Good Reason” means the occurrence of one of any of the
following events without your written consent: (i) the material diminution in
your duties, responsibilities and authorities as Chief Executive Officer of the
Company (including, after a Corporate Transaction, your ceasing to remain the
Chief Executive Officer of the Company (or its successor in any such event));
(ii) the material reduction in your annual rate of Base Salary; (iii) the
relocation of your primary work location from the Pasadena, CA-metropolitan area
to a location that is more than fifty (50) miles from such area; or (iv) any
material breach of any material term of this Employment Agreement by the
Company; provided, however, that with respect to each of the foregoing, (x) you
must within 30 days after you first learn of its occurrence, deliver to the
Company a written notice specifying the basis for your belief that you are
entitled to terminate your employment for Good Reason, (y) you must give the
Company an opportunity to cure any of the foregoing within 30 days following
delivery of such notice, and (z) provided that the Company has failed to cure
any of the foregoing within such 30-day cure period, you must terminate your
employment within 30 days following expiration of such cure period; and
(iii)    the term “Corporate Transaction” has the meaning set forth in the Stock
Plan; and
(iv)    the term “Corporate Transaction Period” means the period beginning sixty
(60) days prior to, and ending on the second anniversary of, the occurrence of a
Corporate Transaction.
10.    Termination by the Company Without Cause or by You for Good Reason. You
acknowledge and agree that if, prior to the expiration of the Term, either
(a) the Company terminates your employment without Cause or (b) you resign for
Good Reason (the date of either of the foregoing, the “CEO Termination Date”),
then this Employment Agreement will terminate and you will only be entitled to
the payments and benefits set forth below.
(a)    Upon the CEO Termination Date, you will be entitled to (i) any then
unpaid Base Salary set forth in Section 2 hereof and (ii) any earned bonus to
which you are entitled under the terms of the Bonus Plan as set forth in
Section 3 hereof for the year prior to the CEO Termination Date that you have
not yet received as of the CEO Termination Date.
(b)    Subject to your satisfaction of the Release Requirement set forth in
Section 10(c) below, you shall be entitled to the following:
(i)    A payment, in full satisfaction of any bonus otherwise due under Section
3 above and the Bonus Plan in respect of the year in which the CEO Termination
Date occurs, of a prorated portion of the Target Bonus, with such proration
based on the number of days of your employment hereunder between January 1 of
such year through the CEO Termination Date, relative 365 days;


-4-

--------------------------------------------------------------------------------




(ii)    A payment equal to the Base Salary (or if such termination occurs during
a Corporate Transaction Period, a payment equal to 1.5 times the Base Salary);
(iii)    A payment equal to the Target Bonus (or if such termination occurs
during a Corporate Transaction Period, a payment equal to 1.5 times the Target
Bonus);
(iv)    Subject to your timely election of COBRA benefits, a payment equal to
the product of (x) the monthly COBRA premium cost payable by you for group
health insurance benefits at such time, and (y) twelve (12) months (or if such
termination occurs during a Corporate Transaction Period, twenty-four (24)
months); and
(v)    The following equity award benefits: (A) acceleration of the service
vesting of then outstanding PSOs (if any) that otherwise would have become
service-vested over the twelve (12) months following the CEO Termination Date,
with any such PSOs continuing to be eligible to become vested subject to
achievement of any applicable Stock Price Hurdles prior to the first anniversary
of such CEO Termination Date and the continued ability to exercise the PSOs
until the second anniversary of the CEO Termination Date, (B) subject to any
then outstanding PSUs becoming vested based on achievement of the applicable EPS
target on or prior to the first anniversary of the Effective Date, acceleration
of the service vesting of such PSUs that otherwise would have become
service-vested over the twelve (12) months following the CEO Termination Date,
based on vesting in equal monthly installments, not equal annual installments,
for such PSUs, and (C) acceleration of the service vesting of then outstanding
RSUs (if any) that otherwise would have become service-vested over the twelve
(12) months following the CEO Termination Date, based on vesting in equal
monthly installments, not equal annual installments, for such RSUs.
Notwithstanding the foregoing, if such termination of employment occurs within
thirty days prior to a Corporate Transaction or during a Corporate Transaction
Period: (x) on the Corporate Transaction, if the performance target applicable
to the PSUs has not yet been achieved, such PSUs shall become vested based on
the greater of target or actual performance (as the same shall be determined as
of immediately prior to the Corporate Transaction), (y) on the later of the CEO
Termination Date or the Corporate Transaction, the service-vesting of any the
outstanding PSOs, PSUs and RSUs shall be fully and immediately accelerated and
(z) the PSOs shall continue to be exercisable until the second anniversary of
the CEO Termination Date.
(c)    As a condition to receiving the payments and benefits that are provided
for in this Section 10(b) above, you must execute a written release, in
substantially the form attached hereto as Exhibit A (the “Release”), which must
become effective no later than the 60th day following the date of your CEO
Termination Date, and if not, you will forfeit any right to payments or benefits
under this Employment Agreement. To become effective, the Release must be
executed by you and any revocation periods (as required by statute, regulation,
or otherwise) must have expired without you having revoked the Release. In
addition, in no event will any payments or benefits be paid or provided until
the Release actually becomes effective and you may not execute the Release prior
to the CEO Termination Date. Subject to the foregoing, all payments referenced
in Section 10(b)(i), (ii) and (iii) shall be paid in a lump sum on the eighth
(8th) day following your CEO Termination Date.
11.    Confidential Information and Other Company Policies. You will be bound by
and comply fully with the Company’s insider trading policy, code of conduct, and
any other policies and programs adopted by the Company regulating the behavior
of its employees, as such policies and programs may be amended from time to
time. In addition, you acknowledge and agree that you will execute and be bound
by


-5-

--------------------------------------------------------------------------------




the Company’s Employee Inventions and Confidentiality Agreement (the “Employee
Inventions and Confidentiality Agreement”) in the form attached hereto as
Exhibit B.
12.    Conflicts of Interest. During the term of your employment with the
Company, you will be expected to devote your full working time and attention to
the business of the Company, and you will not render services to any other
business without the prior approval of the Board; provided that you shall be
permitted to serve on the board of directors of one (1) publicly traded company
and one (1) private company, so long as such service does not otherwise violate
the requirements set forth in this sentence and the remainder of this
Section 12. You must not engage in any work, paid or unpaid, that creates an
actual conflict of interest with the Company. Such work shall include, but is
not limited to, directly or indirectly competing with the Company in any way, or
acting as an officer, director, employee, consultant, stockholder, volunteer,
lender, or agent of any business enterprise of the same nature as, or which is
in direct competition with, the business in which the Company is now engaged or
in which the Company becomes engaged during the term of your employment with the
Company, as may be determined by the Company in its sole discretion. If the
Board believes such a conflict exists during the term of this Employment
Agreement, the Board may ask you to choose to discontinue the other work or
resign employment with the Company, which resignation shall be treated as a
resignation without Good Reason for all purposes. Notwithstanding the foregoing,
you shall be entitled to remain on the boards of directors of each of Paysign,
Inc. and Brink’s, Incorporated for up to ninety (90) days following the
Effective Date. In connection with the foregoing, you hereby represent and
warrant that nothing prevents you from fulfilling your duties and
responsibilities as Chief Executive Officer of the Company and as a member of
the Board.
13.    Withholding. All sums payable to you hereunder will be reduced by all
applicable federal, state, local and other withholding and similar taxes and
payments required by applicable law.
14.    Severability. If any term, covenant, condition or provision of this
Employment Agreement or the application thereof to any person or circumstance
shall, at any time, or to any extent, be determined invalid or unenforceable,
the remaining provisions of this Employment Agreement shall not be affected
thereby and shall be deemed valid and fully enforceable to the extent permitted
by law.
15.    Successors; Assignment. The rights and obligations of the Company under
this Employment Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Company. Your rights and obligations hereunder are
non-assignable. The Company may assign its rights and obligations to any entity
in which the Company or an entity affiliated with the Company, has a majority
ownership interest.
16.    Notices. Notices and all other communications contemplated by this
Employment Agreement shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by U.S. registered or certified
mail, return receipt requested and postage prepaid. Notices or other
communication directed to you shall be addressed to your home address most
recently communicated to the Company in writing. Notices or other communication
directed to the Company shall be addressed to the Company’s corporate
headquarters and directed to the attention of the Board.
17.    Entire Agreement. This Employment Agreement, the Inducement Grant
agreement and other agreements governing your Company equity awards, the
Indemnity Agreement and the Employee Inventions and Confidentiality Agreement
set forth the terms of your employment with the Company and supersede any prior
representations or agreements, whether written or oral. This Employment
Agreement may not be modified or amended except by a written agreement signed by
you and the Chair of the Compensation Committee.


-6-

--------------------------------------------------------------------------------




18.    Section 280G Parachute Payments. In the event that the severance and
other benefits provided for in this Employment Agreement or otherwise payable or
provided to you constitute “parachute payments” within the meaning of Section
280G of the Internal Revenue Code, (the “Code”) then, unless the Company and you
otherwise agree in writing, the determination of your excise tax liability and
the amount required to be paid shall be made in writing by an accountant chosen
by the Company, which shall be from one of the six largest national accounting
firms (an “Accountant”). For purposes of its calculations, the Accountant may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on interpretations of the Code for which there is a “substantial
authority” tax reporting position. The Company and you shall furnish to the
Accountant such information and documents as the Accountant may reasonably
request in order to make its determinations. The Company shall bear all costs
the Accountant may reasonably incur in connection with any calculations
contemplated hereunder. The Accountants shall provide their calculations,
together with detailed supporting documentation, to the Company and you within
thirty (30) calendar days after the date on which the Accountants have been
engaged to make such determinations or such other time as requested by the
Company or you. Any good faith determinations of the Accountants made hereunder
shall be final, binding and conclusive upon the Company and you. In the event
the Company’s securities are Tradable, if any parachute payments will be subject
to the excise taxes under Section 4999 of the Code, then the parachute payments
will be payable to you either in full or in such lesser amounts as would result,
after taking into account the applicable federal, state and local income taxes
and the excise tax imposed by Section 4999, on your receipt on an after-tax
basis of the greatest amount of payments and other benefits, by reducing
payments in the following order: first a pro rata reduction of (i) cash payments
subject to Section 409A of the Code as deferred compensation and (ii) cash
payments not subject to Section 409A of the Code, and second a pro rata
cancellation of (i) equity award compensation subject to Section 409A of the
Code as deferred compensation and (ii) equity award compensation not subject to
Section 409A of the Code. In the event that acceleration of vesting of equity
award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant. “Tradable” means “readily
tradable on an established securities market or otherwise,” as described in
Section 1.280G-1, Q/A-6 of the Treasury Regulations under Section 280G of the
Code.
19.    Section 409A. To the extent (a) any payments to which you become entitled
under this Employment Agreement, or any agreement or plan referenced herein
constitute deferred compensation subject to Section 409A of the Code and (b) you
are deemed at the time of such termination of employment to be a “specified”
employee under Section 409A of the Code, then such payment or payments will not
be made or commence until the earlier of (i) the expiration of the six (6)-month
period measured from the date of your Separation and (ii) the date of your death
following such separation from service; provided, however, that such deferral
will be effected only to the extent required to avoid adverse tax treatment to
you, including (without limitation) the additional twenty percent (20%) tax for
which you would otherwise be liable under Section 409A(a)(1)(B) of the Code in
the absence of such deferral. Upon the expiration of the applicable deferral
period, any payments which would have otherwise been made during that period
(whether in a single sum or in installments) in the absence of this paragraph
will be paid to you or your beneficiary in one lump sum (without interest). To
the extent that any provision of this Employment Agreement is ambiguous as to
its exemption or compliance with Section 409A, the provision will be read in
such a manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent. To the extent any payment under this Employment Agreement may be
classified as a “short-term deferral” within the meaning of Section 409A, such
payment will be deemed a short-term deferral, even if it may also qualify for an
exemption from Section 409A under another provision of Section 409A. Payments
pursuant to this Employment Agreement (or referenced in this Employment
Agreement) are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the regulations under Section 409A. Notwithstanding
the foregoing, in the event the Company determines that any compensation


-7-

--------------------------------------------------------------------------------




or benefits payable under this Employment Agreement may be subject to
Section 409A, the Company will work in good faith with you to adopt such
amendments to this Employment Agreement, or to adopt such policies and
procedures or take such other actions that the Company determines are necessary
or appropriate, to avoid the imposition of taxes under Section 409A.
20.    Choice of Law. This Employment Agreement is made and entered into in the
State of California, and shall in all respects be interpreted, enforced and
governed by and under the laws of the State of California (but not including any
choice of law rule thereof that would cause the laws of another jurisdiction to
apply).
21.    Arbitration and Class Action Waiver. To the extent permitted by
applicable law, you and the Company agree to submit to mandatory binding
arbitration any and all claims arising out of or related to your employment with
the Company and the termination thereof, including, but not limited to, claims
for unpaid wages, wrongful termination, torts, stock or stock options or other
ownership interest in the Company, and/or discrimination (including harassment)
based upon any federal, state or local ordinance, statute, regulation or
constitutional provision, except that each party may, at its, his or her option,
seek injunctive relief in court related to the improper use, disclosure or
misappropriation of a party’s private, proprietary, confidential or trade secret
information (collectively, “Arbitrable Claims”). Further, to the fullest extent
permitted by law, you and the Company agree that no class or collective actions
can be asserted in arbitration or otherwise. All claims, whether in arbitration
or otherwise, must be brought solely in your or the Company’s individual
capacity, and not as a plaintiff or class member in any purported class or
collective proceeding. Nothing in this Arbitration and Class Action Waiver
section, however, restricts your right, if any, to file in court a
representative action under California Labor Code Sections 2698, et seq.
SUBJECT TO THE ABOVE PROVISO, THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE
TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS. THE PARTIES FURTHER WAIVE ANY
RIGHTS THEY MAY HAVE TO PURSUE OR PARTICIPATE IN A CLASS OR COLLECTIVE ACTION
PERTAINING TO ANY ARBITRABLE CLAIMS BETWEEN YOU AND THE COMPANY.
This Employment Agreement does not restrict your right to file administrative
claims you may bring before any government agency where, as a matter of law, the
parties may not restrict your ability to file such claims (including, but not
limited to, the National Labor Relations Board, the Equal Employment Opportunity
Commission and the Department of Labor). However, the parties agree that, to the
fullest extent permitted by law, arbitration shall be the exclusive remedy for
the subject matter of such administrative claims. The arbitration shall be
conducted in Los Angeles County, California through JAMS before a single neutral
arbitrator, in accordance with the JAMS employment arbitration rules then in
effect. The JAMS rules may be found and reviewed at
http://www.jamsadr.com/rules-employment-arbitration. If you are unable to access
these rules, please let the Company know and the Company will provide you with a
hardcopy. The arbitrator shall issue a written decision that contains the
essential findings and conclusions on which the decision is based. In the event
of arbitration relating to this Employment Agreement or your service with the
Company, each of you and the Company will bear its own costs, including, without
limitation, attorneys’ fees.
22.    Counterparts. This Employment Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.
[Remainder of page intentionally blank.]


-8-

--------------------------------------------------------------------------------






Appendix I
The PSOs will become vested subject to the following requirements:
(a)
Performance-vesting requirement: The PSOs shall satisfy the performance-vesting
requirement to the extent that the Company’s closing stock price over any twenty
(20) consecutive trading day period occurring prior to the fifth anniversary of
the Effective Date is equal to or exceeds the applicable Stock Price Hurdle,
during which the applicable Stock Price Hurdle of each such tranche is achieved,
as follows:

Tranche
Stock Price Hurdle
Tranche 1: 33 1/3% of PSOs
$[***]
Tranche 2: 33 1/3% of PSOs
$[***]
Tranche 3: 33 1/3% of PSOs
$[***]



(b)
Service-vesting requirement: The PSOs shall satisfy the performance-vesting
requirement to the extent you remain employed with the Company as CEO or are
otherwise engaged as a service provider (within the meaning of Section 409A of
the Code) to the Company through each of the applicable dates, as follows:
(i) the first one-third (33%) of each Tranche of the PSOs shall become
service-vested upon the first anniversary of the Effective Date and (ii) the
remaining two-thirds (66%) of each Tranche of the PSOs shall become
service-vested in twenty-four (24) equal installments at the end of each
calendar month occurring after such first anniversary.

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT FOLLOWS]




-9-

--------------------------------------------------------------------------------






To indicate your acceptance of this Employment Agreement, please sign and date
this Employment Agreement in the space provided below and return it via scanned
email to me, and retain a copy of your original signature.
Sincerely,
/s/ William I. Jacobs
William I. Jacobs
Chairman and Interim Chief Executive Officer








ACCEPTANCE:
I have read the foregoing Employment Agreement and agree with the terms and
conditions as set forth herein.


SIGNATURE:    /s/ Dan Henry     
Dan Henry






DATE:    3/24/2020     






[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

--------------------------------------------------------------------------------








Exhibit A
GENERAL RELEASE OF CLAIMS
This General Release of Claims (the “Release”) is entered into as of [___], by
and between Dan Henry (“you”) and Green Dot Corporation (the “Company”),
collectively referred to herein as the “Parties”. Capitalized terms used herein,
but not defined herein, will have the meanings ascribed to them in the
Employment Agreement that you entered into with the Company dated March 24, 2020
(the “Employment Agreement”).
WHEREAS, you have been providing services to the Company as its Chief Executive
Officer pursuant to your Employment Agreement;
WHEREAS, the Company wishes to receive from you a general release of all claims
against the Company in consideration for you receiving the termination benefits
set forth in the Employment Agreement;
WHEREAS, the Parties, and each of them, wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions and demands that you
may have against the Company as defined herein, including, but not limited to,
any and all claims arising or in any way related to your employment or service
with, or separation from, as applicable, the Company, and you and the Company
desire to embody in this Release the terms, conditions and benefits to be
provided in connection with your termination of employment or service with the
Company;
NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:
A.Termination
1.    Termination Date. Your last day of employment with the Company was [____]
(the “Termination Date”). The Company will pay to you all accrued but unpaid
wages earned through the Termination Date, less all applicable withholdings and
required deductions, on the Termination Date, regardless of whether you sign
this Release.
2.    Consideration for Release. Subject to your compliance with the terms and
conditions of this Release, and provided you deliver to the Company this signed
Release, do not revoke this Release and satisfy all conditions to make this
Release effective, the Company will provide you with the payments and benefits
set forth in the Employment Agreement as compensation for this Release.
3.    Employee Inventions and Confidentiality Agreement. You acknowledge and
agree that you continue to be bound by the Employee Invention Assignment and
Confidentiality Agreement previously entered into by and between you and the
Company.
B.    Release
In consideration of the payments and benefits to be provided to you by the
Company under the Employment Agreement, and in connection with your termination
of employment under Section 10 of the Employment Agreement, by your signature
below you agree to the following general release:
1.    On behalf of yourself, your heirs, executors, administrators, successors,
and assigns, you hereby fully and forever generally release and discharge the
Company, its current, former and future parents,


-1-









--------------------------------------------------------------------------------







subsidiaries, affiliated companies, related entities, employee benefit plans,
and their fiduciaries, predecessors, successors, officers, directors,
shareholders, agents, employees and assigns (collectively, for purposes of this
Section B, the “Company”) from any and all claims, causes of action, and
liabilities up through the date of your execution of this Release. The claims
subject to this Release include, but are not limited to, those relating to your
employment with the Company and/or any predecessor to the Company and the
termination of such employment. All such claims (including related attorneys’
fees and costs) are barred without regard to whether those claims are based on
any alleged breach of a duty arising in statute, contract, or tort. This
expressly includes waiver and release of any rights and claims arising under any
and all laws, rules, regulations, and ordinances, including, but not limited to:
Title VII of the Civil Rights Act of 1964; the Older Workers Benefit Protection
Act; the Americans With Disabilities Act; the Age Discrimination in Employment
Act; the Fair Labor Standards Act; the National Labor Relations Act; the Family
and Medical Leave Act; the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); the Workers Adjustment and Retraining Notification Act; the
California Fair Employment and Housing Act (if applicable); the provisions of
the California Labor Code (if applicable); the Equal Pay Act of 1963; and any
similar law of any other state or governmental entity. You further waive any
rights under Section 1542 of the Civil Code of the State of California or any
similar state statute. Section 1542 states:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”
This Release does not extend to, and has no effect upon, (i) any benefits that
have accrued, and to which you have become vested or otherwise entitled to,
under any employee benefit plan, program or policy sponsored or maintained by
the Company, (ii) any rights under the Employment Agreement, or (iii) your right
to indemnification by the Company, and continued coverage by the Company’s
director’s and officer’s liability insurance policy, which will, in each case,
in all events continue to be at the same level as applicable to active officers
and directors of the Company to any claim that arises after the date of this
Release or to any right you may have to obtain contribution as permitted by law
in the event of entry of judgment against you as a result of any act or failure
to act for which the Company, or any of its subsidiaries or affiliates, and you
are held jointly liable.
2.    In understanding the terms of the Release and your rights, you have been
advised to consult with an attorney of your choice prior to executing the
Release. You understand that nothing in the Release will prohibit you from
exercising legal rights that are, as a matter of law, not subject to waiver such
as: (a) your rights under applicable workers’ compensation laws; (b) your right,
if any, to seek unemployment benefits; (c) your right to indemnity under
California Labor Code section 2802 or other applicable state-law right to
indemnity; and (d) your right to file a charge or complaint with a government
agency such as but not limited to the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Department of Labor, the California
Department of Fair Employment and Housing, or other applicable governmental
agency. Additionally, nothing in this Release precludes you from filing a claim
or participating in any investigation or proceeding before any federal or state
agency or governmental body. However, while you may file a claim or participate
in any such proceeding, by signing this Release, you waive any right to bring a
lawsuit against the Released Parties, and waive any right to any individual
monetary recovery in any such proceeding or lawsuit; provided, however, nothing
in this Release is intended to impede your ability to receive a monetary award
from a government administered whistleblower-award program. Moreover, you will
continue to be indemnified for your actions taken while employed by the Company
to the same extent as other then-current or former directors and officers of the
Company under the Company’s Certificate


-2-









--------------------------------------------------------------------------------







of Incorporation and Bylaws and any director or officer indemnification
agreement between you and the Company, if any, and you will continue to be
covered by the Company’s director’s and officer’s liability insurance policy as
in effect from time to time to the same extent as other then-current or former
directors and officers of the Company, each subject to the requirements of the
laws of the State of California.
3.    You understand and agree that the Company will not provide you with the
payments and benefits under the Employment Agreement unless you execute the
Release. You also understand that you have received or will receive, regardless
of the execution of the Release, all wages owed to you together with any accrued
but unused vacation pay, less applicable withholdings and deductions, earned
through your termination date.
4.    As part of your existing and continuing obligations to the Company, you
have returned to the Company all Company documents (and all copies thereof) and
other Company property that you have had in your possession at any time,
including but not limited to the Company’s files, notes, drawings, records,
business plans and forecasts, financial information, specification,
computer-recorded information, tangible property (including, but not limited to,
computers, laptops, pagers, etc.), credit cards, entry cards, identification
badges and keys; and any materials of any kind which contain or embody any
proprietary or confidential information of the Company (and all reproductions
thereof). You understand that, even if you did not sign the Release, you are
still bound by any and all confidential/proprietary/trade secret information,
non-disclosure and inventions assignment agreement(s) signed by you in
connection with your employment with the Company, or with a predecessor or
successor of the Company pursuant to the terms of such agreement(s).
Notwithstanding the foregoing, you may retain during the Consulting Period, any
company-provided cell phone or laptop in order to provide services to the
Company, but you agree to return such cell phone and laptop computer upon the
termination or completion of the Consulting Period. In addition, the Company
reserves the right to review and erase any company confidential information that
may be contained on the Company-provided cell phone and laptop computer.
5.    You represent and warrant that you are the sole owner of all claims
relating to your employment with the Company and/or with any predecessor of the
Company, and that you have not assigned or transferred any claims relating to
your employment to any other person or entity.
6.    You agree to keep the payments and benefits provided hereunder and the
provisions of this Release confidential and not to reveal its contents to anyone
except your lawyer, your spouse or other immediate family member, and/or your
financial consultant, or as required by legal process or applicable law (except
to the extent this Release or the payments and benefits provided under the
Employment Agreement, as applicable, have been made public other than by you in
violation of this Release).
7.    You understand and agree that the Release will not be construed at any
time as an admission of liability or wrongdoing by either the Company or
yourself.
8.    You agree that you will not make any negative or disparaging statements or
comments, either as fact or as opinion, about the Company, its employees,
officers, directors, shareholders, vendors, products or services, business,
technologies, market position or performance. The Company (including its
subsidiaries and affiliates) will not make, and agrees to use its best efforts
to cause the officers, directors, employees and spokespersons of the Company to
refrain from making, any negative or disparaging statements or comments, either
as fact or as opinion, about you (or authorizing any statements or comments to
be reported as being attributed to the Company). Nothing in this paragraph will
prohibit you or the Company from providing truthful information in response to a
subpoena or other legal process.


-3-









--------------------------------------------------------------------------------







9.    You agree that you have had at least twenty-one (21) calendar days in
which to consider whether to execute the Release, no one hurried you into
executing the Release during that period, and no one coerced you into executing
the Release. You understand that the offer of the payments and benefits
hereunder and the Release will expire on the twenty-second (22nd) calendar day
after your employment termination date if you have not accepted it by that time.
You further understand that the Company’s obligations under the Release will not
become effective or enforceable until the eighth (8th) calendar day after the
date you sign the Release provided that you have timely delivered it to Company
(the “Effective Date”) and that in the seven (7) day period following the date
you deliver a signed copy of the Release to Company you understand that you may
revoke your acceptance of the Release. You understand that the payments and
benefits under the Employment Agreement will become available to you at such
time after the Effective Date.
10.    In executing the Release, you acknowledge that you have not relied upon
any statement made by the Company, or any of its representatives or employees,
with regard to the Release unless the representation is specifically included
herein. Furthermore, the Release contains our entire understanding regarding
eligibility for payments and benefits and supersedes any or all prior
representation and agreement regarding the subject matter of the Release.
However, the Release does not modify, amend or supersede written Company
agreements that are consistent with enforceable provisions of this Release such
as your proprietary information and invention assignment agreement, and any
stock, stock option and/or stock purchase agreements between the Company and
you. Once effective and enforceable, this Release can only be changed by another
written agreement signed by you and an authorized representative of the Company.
C.    Miscellaneous
1.    Severability. If any term, covenant, condition or provision of this
Release or the application thereof to any person or circumstance will, at any
time, or to any extent, be determined invalid or unenforceable, the remaining
provisions of this Release will not be affected thereby and will be deemed valid
and fully enforceable to the extent permitted by law.
2.    Successors; Assignment. The rights and obligations of the Company under
this Release will inure to the benefit of and be binding upon the successors and
assigns of the Company. Your rights and obligations hereunder are
non-assignable. The Company may assign its rights and obligations to any entity
in which the Company or an entity affiliated with the Company, has a majority
ownership interest.
3.    Choice of Law. This Release is made and entered into in the State of
California, and will in all respects be interpreted, enforced and governed by
and under the laws of the State of California (but not including any choice of
law rule thereof that would cause the laws of another jurisdiction to apply).
4.    Counterparts. This Release may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.
[SIGNATURE PAGE TO GENERAL RELEASE OF CLAIMS FOLLOWS]






-4-









--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Release on the
respective dates set forth below.


 
Green Dot Corporation
 
 
DATE:                                                         
By:                                                         
 
Name:
 
Title:
 
 
 
 
 
 
DATE:                                                         
By:                                                         
 
Dan Henry









[SIGNATURE PAGE TO GENERAL RELEASE OF CLAIMS]




-5-







